DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Irisawa et al (2008/0114351).
Referring to claims 1 and 10, Irisawa et al teaches a surgical generator (1) configured to generate and provide controlled electrical power of a therapeutic signal to biological tissue in electrical communication with an instrument, the 5surgical generator comprising: a control circuit (6/7/18/19) in communication with an electrical-energy source (2/3), the electrical-energy source electrically coupled to the instrument and configured to generate the therapeutic signal, the control circuit configured to: control the electrical power of the therapeutic signal provided to the biological 10tissue during a portion of a therapeutic phase according to a therapeutic plan (paragraphs 0004, 0046-0052; Figures 4-6)

Referring to claims 2 and 11, Irisawa et al teaches wherein the control circuit (6/7/18/19) is configured to: control a voltage of the therapeutic signal provided to the biological tissue during a portion of a drying phase according to the therapeutic plan (paragraphs 0046-0052; Figures 4-6).

Referring to claims 3 and 12, Irisawa et al teaches wherein the control circuit is configured to: monitor the voltage of the therapeutic signal; and maintain the voltage when the voltage meets a voltage threshold (paragraphs 0046-0052; Figures 4-6).

Referring to claims 4 and 13, Irisawa et al teaches wherein the control circuit is configured to: control the electrical power of the therapeutic signal provided to the biological tissue during the portion of the therapeutic phase using a pre-defined power curve (paragraphs 0046-0052; Figures 4-6).

Referring to claims 5-6 and 14-15, Irisawa et al teaches wherein the pre-defined power curve includes a linear 25portion and wherein the pre-defined power curve includes two or more linear portions (paragraphs 0046-0052; Figures 4-6). 

30 Referring to claims 7 and 16, Irisawa et al teaches wherein the control circuit configured to control the electrical power of the therapeutic signal provided to the biological tissue is configured to:  140Atty Ref. No.: 5409.168US4incrementally modify the electrical power as a function of current (paragraphs 0046-0052; Figures 4-6).

Referring to claims 8, 17 and 18, Irisawa et al teaches wherein the function of current is a function of an instantaneous measured change in current and wherein the function of instantaneous measure change in current is in a linear function (paragraphs 0046-0052; Figures 4-6).

Referring to claims 9 and 19, Irisawa et al teaches wherein the control circuit configured to control the electrical power of the therapeutic signal provided to the biological tissue is configured to: incrementally modify the electrical power as a function of resistance (paragraphs 0046-0052; Figures 4-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794